Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 23 is directed to a tread comprising a tread pattern, said tread pattern comprising a composite material based on an elastomeric matrix, a crosslinking system, a reinforcing filler and short fibers, wherein the tread pattern is composed of a plurality of parallel layers adjacent to one another, and wherein the layers of the plurality of layers are oriented in the tread pattern parallel to the plane defined by the orientation of the short fibers in the tread pattern and the axial direction.  The primary reference of Bournat et al. (US 2012/0312439) teaches the opposite orientation of the claim as the layers alternate the direction of the fibers.  Therefore, the primary reference teaches away from this limitation and cannot be modified to possess it.  Bergman et al. (US 2009/0133793) teaches that the fibers within each of the layers can be parallel to each other, but it uses glass fibers and it is not clear that this fiber will possess the claimed Young’s modulus.  Additionally, Bergman et al. does not teach the claimed angle of orientation.  Therefore, claim 23 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGELA C SCOTT/Primary Examiner, Art Unit 1767